MANFORD, Judge.
This is a direct appeal from a jury conviction for robbery, first degree and armed criminal action. Punishment was affixed at five years for robbery and three years for armed criminal action, to be served consecutively in the Department of Corrections. The judgment is affirmed in part and reversed in part.
Two points were originally presented on appeal, alleging the trial court erred in (1) permitting respondent six and the appellant six peremptory challenges because pursuant to § 546.180, RSMo 1978 respondent was entitled to four and appellant was entitled to eight such challenges and (2) in sentencing appellant for both robbery, first degree and armed criminal action because such sentencing placed appellant in double jeopardy. Appellant has voluntarily withdrawn point (1) from consideration by this court.
Appellant, with an accomplice, robbed his victim by the use of a deadly weapon. The robbery netted appellant cash and a wristwatch from the person of the victim. The victim made a positive identification of appellant. The defense was alibi. The jury returned a verdict of guilty upon the evidence. The evidence was sufficient to support the finding.
Under the only remaining point before this court, appellant argues that he was twice placed in jeopardy by being sentenced for robbery, first degree and for armed criminal action. Without further reference, it suffices to state that the disposition of appellant’s second point rests squarely upon Sours v. State, 603 S.W.2d 592 (Mo. banc 1980) and State v. Hawkins, 608 S.W.2d 496 (Mo.App.1980). This point is sustained to the favor of appellant.
For the reasons set forth herein, that portion of the judgment related to appellant’s conviction for robbery, first degree is in all respects affirmed.
For the reasons set forth herein, that portion of the judgment related to appellant’s conviction for armed criminal action is reversed and only the sentencing affixed for the armed criminal action is set aside.
All concur.